LOWENSTEIN, Judge,
concurring.
Section 287.210.1 does not allow an examination by a non-physician. Despite the purpose of the workers’ compensation statutes, it seems unfair to allow the claimant to utilize the testimony of a neuropsychologist, but not allow the employer to do the same. It is little consolation to say the employer-insurer may cross-examine the claimant’s witness while denying them the ability to access their own evidence. Until the statute is changed, the courts must adhere to the statute, and there is no alternative but to make the writ absolute.